Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 12/09/2021 has been entered.
Claims 1-20 are allowed.


Reasons for Allowance

Claims 1-20 are allowed; 
The following is an examiner’s statement of reasons for allowance: the prior art of record do not teach or suggest “a decision tree data comprises nodes that represent pre-defined replies to end-user inputs and edges that represent decision points that include user-selectable options for a bi-directional digital conversation with an end-user which is provided by a content provider to a content delivery system and then the content delivery system provides a content from the decision tree data in response to a user input.” in light of other features described in independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.





/A.W/
Ayele Woldemariam
Examiner
Art Unit 2447
12/23/2021
/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447